Citation Nr: 9909031	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  98-08 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for cardiac conduction 
defect.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey M. Blankenship, Associate Counsel


INTRODUCTION

The veteran had active service from June 1955 to June 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma. 


FINDINGS OF FACT

1.  The veteran's heart and vascular system were normal on 
examination at the time of entrance into service.

2.  The veteran was diagnosed with a cardiac conduction 
defect during service.

3.  The veteran's cardiac conduction defect has not been 
shown by clear and unmistakable evidence to have pre-existed 
his entry into service.


CONCLUSION OF LAW

The veteran's cardiac conduction defect was incurred in 
service.  38 U.S.C.A. §§ 1111, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show that his heart and 
vascular system were normal on physical examination at the 
time of his enlistment into service in June 1955.  He was 
hospitalized in late December 1956 and underwent an 
appendectomy.  His service medical records contain no 
indication of any heart or vascular system abnormalities at 
the time of this hospitalization.  He was again hospitalized 
in November 1957 following an automobile accident.  Again, 
there was no indication of any heart or vascular problems.  
In late May 1959, the veteran was found to have a heart 
murmur at the time of a discharge physical examination.  The 
following day he was hospitalized for evaluation, with a 
provisional diagnosis of atrial septal defect.  Records show 
that he was hospitalized from late May until mid June 1959.  
Physical examination found a Grade II, systolic murmur.  
Chest x-ray revealed a cardiac configuration showing slight 
prominence of the left border with what was thought to be 
minimal left ventricular hypertrophy.  The cardiothoracic 
ratio was at the upper limits of normal.  An 
electrocardiogram revealed a complete or third degree atrial 
ventricular block.  The veteran was seen in consultation by 
the cardiologist and it was his conclusion that the murmurs 
were of a benign nature and that the atrial ventricular block 
revealed on electrocardiographic tracings was of congenital 
origin.  It was stated that it was the opinion of the medical 
service that the veteran had a cardiac conduction defect in 
the form of atrial ventricular block (third degree), which 
was of a congenital nature, and that there was no other heart 
disease associated.  The veteran's diagnosis was changed by 
reason of establishment to cardiac conduction defect (third 
degree heart block).  The report of a discharge physical 
examination, performed later in June 1959, noted the 
veteran's heart and vascular system were normal on 
evaluation.  

A May 1998 letter from the veteran's private physician, James 
B. Chapman, M.D., stated that the doctor had records for the 
veteran dating back as far as 1986.  At that time, a stress 
test was performed by Dr. Talbert showed that the veteran had 
a complete heart block.  Dr. Chapman stated that he was 
unable to tell from the records when exactly the veteran 
developed this complete heart block.  He suspected they 
should have been able to find it at the time of entry into 
service.  It was noted that the veteran was diagnosed with an 
atrial septal defect on May 27, 1959.  Dr. Chapman was 
uncertain how they made this diagnosis.  Echoes did not 
demonstrate any evidence of atrial septal defect including an 
echo done in 1986 as well as one in 1995.  Dr. Chapman stated 
that had an atrial septal defect indeed been present, then 
that was a congenital abnormality which may be associated 
with complete heart block.  He would be interested to know 
how they came to this diagnosis. 

At a personal hearing held before the undersigned Member of 
the Board held at the RO in February 1999, the veteran 
testified that he did not know anything was wrong with him 
during service until he was having a discharge examination 
and they discovered something wrong with his heart.  He was 
hospitalized for tests and was told he had a heart murmur.  
He was released from the hospital and told that he did not 
have anything to worry about.  He testified that he had had 
an appendectomy in 1956 and there was no problems with his 
heart.  He also was hospitalized for three days in 1957 and 
nothing was said to him about any heart problems.  He further 
testified that in 1986 when he was having a physical 
examination for work he was found to have a hernia.  He was 
hospitalized for treatment of the hernia, but was found to 
have a heart problem.  It was asserted that the veteran was 
not noted to have any heart problems at the time of his 
entrance into service and, thus, should be presumed sound 
under the law and regulations governing VA benefits.  It was 
also noted that he was not found to have any heart problems 
at the time of his hospitalizations during service for an 
appendectomy and treatment of injuries incurred in an 
automobile accident.     

A February 1, 1999 letter from Dr. Chapman noted that the 
veteran had been under his care since 1995.  Dr. Chapman said 
that the veteran was noted to be in complete heart block and 
had an unusual intracardiac mass attached to his 
interventricular septum.  The mass was thoroughly evaluated 
with non invasive imaging techniques.  Surgery was considered 
but upon re-evaluation the mass demonstrated complete 
resolution.  Dr. Chapman stated that he felt this was not a 
congenital problem.  He felt that the unusual growth inside 
the veteran's heart caused damage to his conduction system.  
He further stated that he could not state with certainty when 
the onset of this disturbance was.  However, the veteran 
apparently was noted to have complete heart block at the time 
of his discharge from service, but not prior to that time, 
even to the point of not being mentioned at the time of non 
cardiac surgery during his early enlistment. 

A February 15, 1999 letter from Dr. Chapman stated that the 
doctor had had a chance to review some of the veteran's 
military records and that it was clear from reviewing the 
records that his cardiac condition, which was initially 
diagnosed due to cardia murmur, was not present at the time 
of his enlistment.  Dr. Chapman stated that the murmur was 
first noted in May 1959 and that the veteran was noted to 
have third degree heart block at that time, but this 
apparently was not diagnosed on his admission to service.  
Dr. Chapman further said that, while the record stated that 
the complete heart block existed prior to enlistment, there 
was no evidence to substantiate this.  The doctor felt that 
it should be assumed that the veteran's murmur, arrhythmias, 
etc., had their onset during his time of active service.  

Analysis

The veteran is seeking service connection for a cardiac 
conduction defect.  After reviewing the record, the Board 
finds that his claim is plausible; therefore, it is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  The 
Board is also satisfied that all relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Service connection is warranted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131.  
Additionally, a veteran will be considered to have been in 
sound condition when examined, accepted and enrolled into 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed before acceptance and enrollment.  38 U.S.C.A. 
§ 1111.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 C.F.R. § 3.304(b).

The veteran's service medical records show that his heart and 
vascular system were found to be normal on examination at the 
time of his entrance into service.  Therefore, the 
presumption of soundness at the time of entry into service 
applies.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  No defects 
or abnormalities involving his heart or vascular system were 
noted on two separate hospitalizations during service.  While 
the physician who examined the veteran during his 
hospitalization in May and June 1959 reported that the 
veteran had a cardiac conduction defect in the form of atrial 
ventricular block (third degree), which was thought to be of 
a congenital nature and to have pre-existed service, the 
first medical diagnosis of any cardiac conduction defect was 
made during service.  The veteran's private physician has 
opined that the veteran's heart disability is not congenital.  
Thus, the Board concludes that it is not definitively true 
that the veteran's atrial ventricular block pre-existed 
service.  Therefore, in the absence of clear and unmistakable 
evidence that the condition existed prior to service, the 
presumption of soundness has not been rebutted and service 
connection for a cardiac conduction defect is warranted.  
38 U.S.C.A. §§ 1111, 1131, 5107; 38 C.F.R. §§ 3.303, 3.304.


ORDER

Entitlement to service connection for cardiac conduction 
defect is granted.



		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals



 
- 5 -


- 1 -


